Title: To Thomas Jefferson from Joseph Barnes, 27 September 1800
From: Barnes, Joseph
To: Jefferson, Thomas



Naples Sepr. 27th 1800

When I had the pleasure of addressing you Mr Jefferson, from Hamburg the 4th of March Last, I Suggest’d, that “all circumstances Seem’d to presage a change in the political affairs of the Unit’d States highly favorable to the Man of the Peoples Choice” Exulting as I do on the presumption from a calculation & Statement of the votes made & publish’d in the English Papers that my Said predictions will be verified, I Should violate my feelings & do injustice were I not to congratulate you & felicitate myself & fellow Citizens on the propitious prospect which Lies before us—for, adverting to the great influence of the advice & recommendations of the President on the Legislature, what may we not hope from him who possesses not only Such eminently Superior abilities but disposition to promote the happiness of his fellow citizens particularly but of the great family of the human race generally? as far as circumstances will permit—
Should the funding System be abolish’d, (the curse of every Country  in which it is introduc’d) Should peace with the whole world be maintain’d, the Navy & Army dissolv’d & a well regulat’d Militia be effect’d, & one general, Uniform Liberal System of Education be establish’d thr’o out the Unit’d States on the genuine principles of Morality & Virtue, presided, not by fanatics, but by the most eminent Sages as the only Sure means of promoting & perpituating true republican principles & Virtue in the Unit’d States; ’tis Mr Jefferson who will have been the cause!—
Notwithstanding ’tis report’d here that the negotiation between our Envoys & the French Commissioners, a Paris, is, from Some obstacles arising from the existing infamous treaty with England, Suspend’d!, hope however a mutual good understanding will Shortly be effect’d between the French Nation & the Unit’d States; on which, Should the English recommence their unprovok’d Spoilations on the American Commerce, under the Presidence of Mr Jefferson, Knowing his disposition I rest Satisfied they will be promptly punish’d by the only Means of bringing them to their Senses, Viz, Shuting all our ports & Sequestering all british property, which if we pleas’d under present circumstances would Soon bring the haughty British Minister to his knees, to make prompt Satisfaction for past & present offences;—hope however peace will be preserved.—
Permit me to Suggest from mature consideration & good information, having been well introduc’d to the Secretary of State & by him to the Vice Roy here, that a mutually & very advantageous commerce might be establish’d between the Subjects of his Majesty King of the two Cicilies & the Unit’d States, provid’d an Agent possessing the requisite powers & abilities was Sent here, for the purpose, especially Should the port of Naples be made free to the commerce of the Unit’d States; which I have no doubt might be effect’d by Such means.—
Knowing your disposition to patronize, merit when in your power, I need not remind you, you will Serve me as Soon as circumstances will admit in the object Suggest’d in my previous Letters or Such other as you may deem me qualified—believe me, no circumstance could possibly afford me more real Satisfaction than to have it in my power to be useful in any degree to my fellow Citizen or the Unit’d States as the approbation of my fellow beings especially those of Native Country is the Summit of my wishes.—
Being aware of the great evils which result from foreigners filling the offices of Consul of the Unit’d States in various parts of Europe, who, possessing neither Common feelings nor interest with the Citizens of the Unit’d States, instead of protecting often conspire to rob them—This has been the case at Marseilles in France, of which I  have been Specially inform’d—hope under the presidency of Mr Jefferson the cause will be removed by the appointment of Natives to fill all foreign offices who alone can have a common interest & common feelings with the Citizens of the Unit’d States.—
With most grateful Sentiments of esteem I remain Mr Jefferson yours most respectfully

Jos: Barnes


P.S. the Consul here is neither a man of business nor a Native—the Consul at Genoa is English, & at Hamburg, the greatest commercial City of Germany Scotch, at other places Irish &c—

